
	

113 HR 2376 IH: Medicare Residential Care Coordination Act of 2013
U.S. House of Representatives
2013-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2376
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2013
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To implement a demonstration project under titles XVIII
		  and XIX of the Social Security Act to examine the costs and benefits of
		  providing payments for comprehensive coordinated health care services provided
		  by purpose-built, continuing care retirement communities to Medicare
		  beneficiaries.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Residential Care Coordination
			 Act of 2013.
		2.Medicare and
			 Medicaid residential care coordination demonstration project
			(a)Establishment
			 and implementation
				(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish and
			 implement a demonstration project (in this section referred to as the
			 demonstration project) under titles XVIII and XIX of the Social
			 Security Act to evaluate the use of capitated payments made to eligible
			 continuing care retirement communities for residential care coordination
			 programs.
				(2)Timetable for
			 implementationIn carrying out this section—
					(A)not later than 1
			 year after the date of the enactment of this Act the Secretary shall complete
			 the design for the demonstration project and enter into one or more agreements
			 with eligible CCRCs for the implementation of the project with respect to such
			 CCRCs; and
					(B)not later than 4
			 years after the date of entering into such agreements, first provide for
			 implementation of the project through such CCRCs.
					(b)Budget
			 neutralityWith respect to the period of the demonstration
			 project under this section, the aggregate expenditures under titles XVIII and
			 XIX of the Social Security Act for such period shall not exceed the aggregate
			 expenditures that would have been expended under such titles if the
			 demonstration project had not been implemented.
			(c)State election
			 required
				(1)In
			 generalThe Secretary may only implement the demonstration
			 project in a State that elects to participate in the demonstration
			 project.
				(2)Benefits and
			 paymentsA State that elects to participate in the demonstration
			 project shall provide medical assistance through title XIX of the Social
			 Security Act for each eligible CCRC resident who is eligible for medical
			 assistance under the State plan under such title (including such residents who
			 are made eligible under subsection (d)(3)(B)(iii)) and who is enrolled in a
			 residential care coordination program in a manner that is consistent with the
			 requirements of this section, including making the payments under subsection
			 (e).
				(3)LimitationA
			 State may establish a numerical limit on—
					(A)the number of
			 eligible CCRC residents who may be enrolled in residential care coordination
			 programs in the State; and
					(B)the number of
			 eligible CCRCs that may operate residential care coordination programs in the
			 State.
					(d)Residential care
			 coordination program (RCCP); eligible continue care retirement community
			 (CCRC); eligible CCRC residents; comprehensive coordinated health care services
			 defined
				(1)Residential care
			 coordination program; RCCPFor purposes of this section, the
			 terms residential care coordination program and
			 RCCP mean a program that—
					(A)is operated within
			 one or more eligible continuing care retirement communities (as defined in
			 paragraph (2));
					(B)is designed with a
			 capacity of serving at least 1,000, but not more than 1,500, eligible CCRC
			 residents (as defined in paragraph (3)) at any one time; and
					(C)provides
			 comprehensive coordinated health care services (as defined in paragraph (4)) to
			 participating CCRC residents enrolled in the program in accordance with the
			 program agreement under subsection (f) and the requirements of this
			 section.
					(2)Eligible
			 continuing care retirement community; eligible CCRCIn this section, the terms eligible
			 continuing care retirement community and eligible CCRC
			 mean an entity that is a continuing care retirement community (as defined in
			 section 1852(l)(4)(B) of the Social Security Act (42 U.S.C. 1395w–22(l)(4)(B)))
			 that—
					(A)is built for the
			 purposes of participating in the demonstration project;
					(B)provides
			 onsite—
						(i)housing accommodations for eligible CCRC
			 residents, including apartments for independent living; and
						(ii)additional
			 services to facilitate aging in place for such residents, including assisted
			 living and skilled nursing facilities or alternatives; and
						(C)has entered into a program agreement with
			 the Secretary and the State with respect to its operation of the residential
			 care coordination program and such agreement is consistent with the
			 requirements of this section.
					(3)Eligible CCRC
			 resident; participating CCRC resident
					(A)In
			 generalFor purposes of this section:
						(i)Eligible CCRC
			 residentThe term eligible CCRC resident means an
			 individual who—
							(I)is entitled to, or enrolled for, benefits
			 under part A of title XVIII of the Social Security Act, and enrolled for
			 benefits under part B of such title; and
							(II)resides in an
			 eligible CCRC.
							(ii)Participating
			 CCRC residentThe term participating CCRC resident
			 means, with respect to a resident care coordination program, an eligible CCRC
			 resident who is enrolled in that program.
						(B)Participation by
			 dual-eligible individuals; expanded eligibility
						(i)In
			 generalAn eligible CCRC resident may be, but is not required to
			 be, a dual-eligible individual.
						(ii)Dual-eligible
			 individual definedIn this
			 section, the term dual-eligible individual means any individual
			 who is—
							(I)a full-benefit dual eligible individual (as
			 defined in section 1935(c)(6) of the Social Security Act); or
							(II)is described in clause (iii).
							(iii)Qualification
			 of participating CCRC residents for Medicaid benefitsAn individual who is a participating CCRC
			 resident, regardless of the level of care, who meets income and resource
			 eligibility criteria established under the State Medicaid plan for an
			 individual to obtain coverage for nursing facility services on the basis of the
			 individual’s requirement for the level of care for such services, shall be
			 treated as a dual-eligible individual under this section and under title XIX of
			 the Social Security Act so long as the individual remains a participating CCRC
			 resident.
						(C)Enrollment and
			 disenrollment rules
						(i)Deemed
			 enrollment at time of initial residencyAn individual who is
			 described in subclause (I) of subparagraph (A)(i) is deemed, at the time of
			 becoming a resident in an eligible CCRC, to have voluntarily consented to
			 enroll in the RCCP operated by that CCRC for purposes of subparagraph
			 (A)(ii).
						(ii)Disenrollment
			 processThe demonstration project shall provide a method for the
			 disenrollment from the project of participating CCRC residents, which method
			 shall take into account the unique circumstances of residents who are required
			 to leave the CCRC and shall permit disenrollment at least in the same
			 circumstances as would permit an individual to disenroll from a Medicare
			 Advantage plan under part C of title XVIII of the Social Security Act for
			 cause.
						(D)Relation to
			 Medicare Advantage and prescription drug program
						(i)Supercedes
			 enrollmentA participating CCRC resident is not eligible to
			 enroll in an MA plan under part C of title XVIII of the Social Security Act or
			 under a prescription drug plan under part D of such title.
						(ii)Coordination in
			 case of disenrollmentIn the case of a participating CCRC
			 resident who disenrolls from the demonstration project, the disenrollment shall
			 be treated, for purposes of parts C and D of such title, as if the individual
			 had been previously enrolled in, and disenrolled from, an MA–PD plan under part
			 C of such title.
						(E)Premium
			 paymentsDuring the period in which an individual is a
			 participating CCRC resident—
						(i)for
			 purposes of payment of premiums under parts B, C, and D of title XVIII of the
			 Social Security Act, the individual shall be treated as if the individual were
			 enrolled under an MA–PD plan with a premium equal to an amount specified in the
			 program agreement; and
						(ii)the individual shall be eligible for
			 assistance with respect to such premiums under part D and Medicare cost-sharing
			 in the same manner and in the equivalent amounts as if the individual had not
			 been enrolled as a participating CCRC resident.
						(4)Comprehensive
			 coordinated health care services definedFor purposes of this section, the term
			 comprehensive coordinated health care services, with respect to an
			 eligible CCRC resident—
					(A)means all items and services that are
			 otherwise payable under title XVIII of the Social Security Act, including the
			 minimum prescription drug coverage required under a prescription drug plan
			 under part D of such title;
					(B)includes in the case of a dual eligible
			 individual all items and services that are otherwise payable under the State
			 plan under title XIX of such Act of the State in which the resident resides;
			 and
					(C)also
			 includes—
						(i)care management services that coordinate
			 acute and specialty services (including inpatient hospital services, services
			 provided by specialty physicians, and other necessary services) provided to
			 eligible CCRC residents;
						(ii)wellness
			 services, including assistance and instruction in healthy living (including
			 diet and exercise); and
						(iii)other health
			 care items and services to manage chronic conditions, treat subacute
			 conditions, and provide preventive care.
						(e)Payment under
			 Medicare and Medicaid
				(1)In
			 generalIn the case of an
			 individual who is a participating CCRC resident who is enrolled in a
			 residential care coordination program operated by an eligible CCRC—
					(A)the individual
			 shall receive benefits under title XVIII of the Social Security Act, and, if
			 such individual is a dual-eligible individual (as defined in subsection
			 (d)(3)(B)(ii)), under the State Medicaid plan or waiver under title XIX of such
			 Act, solely through the residential care coordination program, which shall
			 provide such individual with comprehensive coordinated health care services;
			 and
					(B)the eligible CCRC shall receive capitated
			 payments for the provision of such services (from the Secretary for benefits
			 under title XVIII and from the State for benefits under such State plan or
			 waiver), in accordance with this section.
					(2)Payment
			 methodology
					(A)Payment under
			 Medicare
						(i)Payment on
			 monthly basisWith respect to each eligible CCRC, the Secretary
			 shall make prospective monthly payments of a capitated amount, based on the
			 rate established under
			 clause (ii), for each
			 participating CCRC resident enrolled in the residential care coordination
			 program operated by such CCRC in the same manner and from the same sources as
			 payments are made to a Medicare Advantage organization under section 1853 of
			 the Social Security Act. Such payments shall be subject to adjustment in the
			 manner described in paragraphs (2) and (3) of section 1853(a).
						(ii)Establishment
			 of payment rate
							(I)In
			 generalThe Secretary shall
			 establish a risk-adjusted capitated payment rate under title XVIII of the
			 Social Security Act for comprehensive coordinated health care services provided
			 to eligible CCRC residents through a residential care coordination program
			 operated by an eligible CCRC. The payment rate shall be 90 percent of the
			 adjusted average per capita cost described in section 1853(c)(1)(D)(i) of such
			 Act (42 U.S.C. 1395w–23(c)(1)(D)(i)), plus an amount equivalent to 90 percent
			 of the amount that would have been paid to a prescription drug plan the
			 standardized bid amount of which (as defined in 1860D–13(a)(5) of such Act) was
			 equal to the adjusted national average monthly bid amount (as defined in
			 section 1860D–13(a)(1)(B)(iii) of such Act) and taking into account low-income
			 subsidies paid under section 1860D–14.
							(II)Program
			 agreementThe mechanism for establishing the capitated amount
			 under this subparagraph for a specific eligible CCRC shall be specified in the
			 program agreement.
							(B)Payment under
			 Medicaid
						(i)Payment on a
			 monthly basisWith respect to
			 an eligible CCRC operating an RCCP, the State shall make prospective monthly
			 payments of the capitated amount determined under and specified in the program
			 agreement for each eligible CCRC resident of such community who is a
			 dual-eligible individual.
						(ii)Relationship to
			 Medicare paymentsThe payment made under this subparagraph shall
			 be in addition to any payment made under subparagraph (A) to an eligible CCRC
			 for eligible CCRC residents who are dual-eligible individuals.
						(iii)Program
			 agreementThe capitated amount under this subparagraph for a
			 specific eligible CCRC shall be specified in the program agreement.
						(iv)Payments to the
			 StateThe Secretary shall treat the payments made under
			 clause (i) as medical assistance
			 under title XIX of the Social Security Act for purposes of making payments to
			 the State under section 1903 of such Act (42 U.S.C. 1396b).
						(v)Payments to
			 reflect spend down amounts and personal needs allowancesThe
			 payments under this subparagraph shall be made in a manner that takes into
			 account the financial contributions required of dual-eligible individuals and
			 the personal needs allowance established under the State plan. Such personal
			 needs allowances may vary depending upon the level of care required by such an
			 individual.
						(3)Treatment of
			 services furnished by noncontract physicians and other entities
					(A)Application of
			 Medicare Advantage requirementsSection 1852(k)(1) of the Social Security
			 Act (42 U.S.C. 1395w–22(k)(1)) (relating to limitations on balance billing
			 against Medicare Advantage organizations for noncontract physicians and other
			 entities with respect to services covered under title XVIII of such Act) shall
			 apply to eligible CCRCs, eligible CCRC residents enrolled in a residential care
			 coordination program, and physicians and other entities that do not have a
			 contract or other agreement establishing payment amounts for services furnished
			 to such a resident in the same manner as such section applies to Medicare
			 Advantage organizations, individuals enrolled with such organizations, and
			 physicians and other entities referred to in such section.
					(B)Application of
			 balanced billing limitationsSection 1866(a)(1)(O)
			 shall apply to services that are covered under title XVIII of the Social
			 Security Act and are furnished to any eligible CCRC residents enrolled in a
			 residential care coordination program in the same manner that such section
			 applies to services furnished to an individual enrolled with a PACE provider
			 under section 1894 or 1934 of such Act.
					(f)Program
			 agreement
				(1)RequirementThe Secretary, in close cooperation with
			 the single State agency that administers or supervises the administration of
			 the State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.) (in this section referred to as the State Medicaid
			 agency), shall establish procedures for entering into, extending, and
			 terminating program agreements (each in this section referred to as a
			 program agreement) for the operation of residential care
			 coordination programs by eligible CCRCs.
				(2)Agreement
			 required for paymentIn order to receive payment under
			 subsection (e), each eligible CCRC operating
			 a residential care coordination program shall enter into a program agreement
			 with the Secretary and the State, which shall contain such terms and conditions
			 as the parties may agree to, so long as such terms and conditions are
			 consistent with this section.
				(3)Duration
					(A)In
			 generalA program agreement under this section shall be effective
			 for a contract year, beginning consistent with subsection (a)(2)(B) not later
			 than the fourth calendar year to begin after the establishment of the
			 demonstration project, and shall be extended for additional contract years in
			 the absence of notice by a party to terminate.
					(B)Termination
						(i)End of
			 demonstration projectThe
			 Secretary and the State Medicaid agency shall terminate the program agreement
			 at the termination of the demonstration project under subsection (i).
						(ii)Notice of
			 provider terminationThe eligible CCRC may terminate the
			 agreement after appropriate notice to the Secretary, the State Medicaid agency,
			 and eligible CCRC residents.
						(iii)Termination
			 for causeThe Secretary and the State Medicaid agency may
			 terminate the program agreement at any time for cause (as provided under the
			 agreement). Reasons for terminating an agreement under this clause include that
			 the Secretary or State administering agency determines that—
							(I)there are
			 significant deficiencies in the quality of care provided to eligible CCRC
			 residents enrolled in the program or the eligible CCRC has failed to comply
			 substantially with the requirements of this section; and
							(II)the entity has
			 failed to develop and successfully initiate, within 30 days of the date of the
			 receipt of written notice of such a determination, a plan to correct the
			 deficiencies, or has failed to continue implementation of such a plan.
							(iv)Right to
			 remainNothing in this paragraph shall be construed, in the case
			 that a program agreement is terminated—
							(I)for a previously
			 participating CCRC resident continuing, as affecting the individual’s right to
			 continue to reside in the CCRC and to receive traditional CCRC care and
			 services in accordance with the contract between the CCRC resident and the
			 CCRC; and
							(II)as relieving the
			 State from continuing to provide medical assistance with respect to such
			 services for individuals who would qualify as dual-eligible individuals if the
			 agreement had not been terminated.
							(4)Scope of
			 benefits
					(A)In
			 generalUnder the agreement
			 under
			 paragraph (2), the eligible CCRC
			 shall—
						(i)provide to
			 participating CCRC residents of such community, regardless of source of
			 payment, directly or under contracts with other entities, at a minimum, all
			 comprehensive coordinated health care services, without regard to any
			 limitation or condition as to amount, duration, or scope under title XVIII or
			 title XIX of the Social Security Act;
						(ii)provide such
			 residents with access to necessary covered items and services 24 hours a day,
			 every day of the year;
						(iii)provide services
			 to such residents onsite at the eligible CCRC through a multidisciplinary team
			 that is led by a primary care physician and includes care coordinators, case
			 managers, and nurses;
						(iv)has a ratio of accessible physicians to
			 eligible CCRC residents that the Secretary determines is adequate; and
						(v)specify the
			 covered items and services that will not be provided directly by the eligible
			 CCRC and—
							(I)provide for
			 delivery of those items and services through contracts to ensure compliance
			 with the requirements of this section; and
							(II)provides, on an
			 as needed basis for those residents who cannot transport themselves, for
			 necessary transportation services to the providers of such items and services,
			 if such items and services are provided outside of the eligible CCRC.
							(B)Application of
			 regular cost-sharing rulesUnder such agreement the eligible CCRC may
			 apply deductibles, copayments, coinsurance, or other cost sharing that would
			 otherwise apply under titles XVIII and XIX of the Social Security Act in the
			 case of a MA–PD plan under part C of title XVIII of such Act.
					(5)Quality
			 control
					(A)In
			 generalUnder the program agreement, the eligible CCRC
			 shall—
						(i)collect
			 data;
						(ii)maintain, and
			 afford the Secretary and the State Medicaid agency access to, the records
			 relating to the program, including pertinent financial, medical, and personnel
			 records; and
						(iii)submit to the
			 Secretary and the State Medicaid agency such reports as the Secretary finds (in
			 consultation with State Medicaid agencies) necessary to monitor the operation,
			 cost, and effectiveness of the demonstration project, including data relevant
			 to the measurements established by the Secretary under subparagraph (B), to
			 permit the Secretary and the State to evaluate such demonstration
			 project.
						(B)Quality and
			 outcome measuresThe Secretary shall establish clinical and other
			 outcome measurements to assess the efficacy of the demonstration project
			 in—
						(i)improving—
							(I)the health status and outcomes of
			 participating CCRC residents enrolled in residential care coordination programs
			 under this demonstration project, compared to Medicare beneficiaries (including
			 traditional dual-eligible individuals described in subsection (d)(3)(B)(ii)(I))
			 who are not enrolled in such programs; and
							(II)the quality of
			 health care provided to such participating CCRC residents; and
							(ii)controlling the overall cost of providing
			 health care items and services to such participating CCRC residents, compared
			 to the cost of providing such items and services to other Medicare
			 beneficiaries.
						(6)Patient
			 safeguardsThe agreement
			 under paragraph (2) shall provide for written safeguards of the rights of
			 participating CCRC residents enrolled in a residential care coordination
			 program (including a patient bill of rights and procedures for grievances and
			 appeals). Such safeguards shall be similar to the safeguards required under the
			 section 1894(b)(2)(B) of the Social Security Act (42 U.S.C. 1395eee(b)(2)(B))
			 with respect to the PACE program.
				(7)TransitionIf
			 a participating CCRC resident who is enrolled in a residential care
			 coordination program is disenrolled from such program, the eligible CCRC shall
			 provide assistance to the individual in obtaining necessary care through
			 appropriate referrals and making the individual’s medical records available to
			 new providers.
				(8)Rule of
			 constructionNothing is this subsection shall be construed as
			 preventing the eligible CCRC from assessing typical and appropriate fees to
			 eligible CCRC residents.
				(g)Secretary's
			 oversight; enforcement authority
				(1)Oversight
					(A)In
			 generalDuring the duration
			 of the demonstration project, with respect to an eligible CCRC operating a
			 residential care coordination program under a program agreement under
			 subsection (f), the Secretary (acting in cooperation with the State Medicaid
			 agency) shall conduct a comprehensive annual review of the operation of the
			 eligible CCRC in order to ensure compliance with the requirements of this
			 section. Such review shall include—
						(i)an
			 onsite visit to the eligible CCRC;
						(ii)a comprehensive assessment of the
			 community’s fiscal soundness;
						(iii)a comprehensive assessment of the eligible
			 CCRC’s capacity to provide all comprehensive coordinated health care services
			 to participating CCRC residents;
						(iv)detailed analysis
			 of the community’s substantial compliance with the requirements of this
			 section; and
						(v)any
			 other elements that the Secretary or the State Medicaid agency considers
			 necessary or appropriate.
						(B)DisclosureThe
			 results of reviews under this paragraph shall be reported promptly to the
			 eligible CCRC, along with any recommendations for changes to the community’s
			 program, and shall be made available to the public through a public Web site of
			 the Department of Health and Human Services.
					(2)Sanctions
					(A)In
			 generalIf the Secretary
			 determines (after consultation with the State Medicaid agency) that an eligible
			 CCRC operating a residential care coordination program under a program
			 agreement under subsection (f) is failing substantially to comply with the
			 requirements of this section, the Secretary (and the State Medicaid agency) may
			 take any or all of the following actions:
						(i)Condition the
			 continuation of the program agreement upon timely execution of a corrective
			 action plan.
						(ii)Withhold some or
			 all further payments under the program agreement under this section with
			 respect to services furnished by such community until the deficiencies have
			 been corrected.
						(iii)Terminate such
			 agreement under subsection (f)(3)(B).
						(B)Application of
			 intermediate sanctionsThe
			 Secretary may, by regulation, provide for the application against an eligible
			 CCRC operating a residential care coordination program under a program
			 agreement under this section of remedies described in section 1857(g)(2) of the
			 Social Security Act (42 U.S.C. 1395w–27(g)(2)) or section 1903(m)(5)(B) of such
			 Act (42 U.S.C. 1396b(m)(5)(B)) in the case of violations by the community of
			 the type described in section 1857(g)(1) or 1903(m)(5)(A) of such Act,
			 respectively (in relation to agreements, enrollees, and requirements under this
			 section).
					(C)Procedures for
			 termination or imposition of sanctionsThe provisions of section 1857(h) of the
			 Social Security Act (42 U.S.C. 1395w–27(h)) shall apply, by regulation, to
			 termination and sanctions respecting a program agreement and an eligible CCRC
			 operating a residential care coordination program under a program agreement
			 under this subsection in the same manner as they apply to a termination and
			 sanctions with respect to a contract and a Medicare Advantage organization
			 under part C of title XVIII of such Act.
					(h)WaiverNotwithstanding section 1115(a) of the
			 Social Security Act (42 U.S.C. 1315(a)), the Secretary may waive such
			 provisions of titles XI, XVIII, and XIX of that Act as may be necessary
			 to—
				(1)accomplish the
			 goals of the demonstration project under this section; and
				(2)maximize the
			 quality of life of eligible CCRC beneficiaries, as determined using the
			 measures established under subsection (f)(5)(B).
				(i)Duration of 10
			 years
				(1)In
			 generalSubject to
			 paragraph (2) and subsection (f)(3)(B),
			 the demonstration project shall terminate 10 years after the date on which the
			 demonstration project is first implemented under subsection (a)(2)(B).
				(2)ExtensionThe Secretary, acting through the Center
			 for Medicare and Medicaid Innovation, may extend the use of capitated payments
			 for eligible CCRCs for residential care coordination programs under this
			 section if, by the termination date that would otherwise apply under
			 paragraph (1), the Secretary has
			 demonstrated that the demonstration project has improved the coordination,
			 quality, and efficiency of health care services furnished to Medicare
			 beneficiaries.
				(j)Study and report
			 to congress
				(1)Interim
			 evaluation and reportNot later than 3 years after the date on
			 which the demonstration project is first implemented under subsection
			 (a)(2)(B), the Secretary shall submit to Congress a report that contains the
			 following:
					(A)An interim evaluation of the costs and
			 benefits of providing comprehensive coordinated health care services to
			 Medicare beneficiaries (including dual-eligible individuals) through
			 residential care coordination programs, including the costs and benefits of
			 using payments under title XIX of the Social Security Act to provide continuity
			 of care by permitting certain individuals to continue to participate in such
			 programs after qualifying for enrollment in the Medicaid program under this
			 section due to reduced income and assets.
					(B)An analysis of the
			 appropriateness of implementing a new payment methodology under titles XVIII
			 and XIX of the Social Security Act for such services in the future.
					(2)Final evaluation
			 and reportNot later than 10
			 years after the date on which the demonstration project is first so
			 implemented, the Secretary shall submit to Congress a report that contains a
			 final evaluation of the impact of the demonstration project.
				
